Citation Nr: 1708041	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  14-24 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether vacatur is warranted for the February 2016 Board of Veterans' Appeals decision that denied entitlement to an effective date earlier than October 18, 2010, for the award of dependency and indemnity compensation (DIC) benefits.  

2.  Entitlement to an effective date earlier than October 18, 2010, for the award of DIC benefits.  


REPRESENTATION

Appellant represented by:	Stacey Clark, Attorney at Law



ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1966 to April 1972.  He served in the Republic of Vietnam during the Vietnam Era from February 1968 to February 1969.  His awards and decorations include the Combat Infantryman Badge (CIB), among others.  

The Veteran died in October 1979, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

This case previously reached the Board in February 2016.  In a February 2016 Board decision, the Board denied the appellant an effective date earlier than October 18, 2010, for the award of DIC benefits.  

In July 2016, the appellant, through her attorney, filed motions for reconsideration of the Board's decision.  See 38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 20.1000, 20.1001 (2016).  As explained in greater detail below, since the Board has decided on its own motion to vacate its earlier February 2016 Board decision, and fully grant the earlier effective date issue sought on appeal, the July 2016 motions for reconsideration filed by the appellant's attorney are considered moot.  Therefore, these July 2016 motions for reconsideration will be addressed and dismissed by the Deputy Vice-Chairman of the Board, in a separate letter to be sent to the appellant.    


FINDINGS OF FACT

1.  In a February 2016 Board decision, the Board issued a decision denying the appellant entitlement to an effective date earlier than October 18, 2010, for the award of DIC benefits.  

2.  Because the appellant was denied due process of law, the February 2016 Board decision will be vacated.

3.  The appellant is the Veteran's surviving spouse.  

4.  The Veteran died in October 1979 due to an acute myocardial infarction.  He was 30 years old.

5.  On November 26, 1979, the appellant filed a claim for death pension benefits.  Under VA law, this claim is also considered to be a claim for DIC benefits.      

6.  A December 10, 1979 administrative decision denying entitlement to DIC benefits failed to advise the appellant of her appellate and procedural rights (e.g., her right to file a NOD and VA Form 9).  

7.  The November 26, 1979 claim for DIC benefits is considered pending and open, under the Nehmer regulation providing for situations where the effective date for DIC benefits can be earlier than the date of the liberalizing law for the herbicide-related disease. 

8.  The pending and open November 26, 1979 claim for DIC benefits was received within one year of the date of the Veteran's October 1979 death.     

9.  Therefore, the first day of the month of the Veteran's death, October 1, 1979, is the proper effective date for DIC benefits.  
 

CONCLUSIONS OF LAW

1.  The February 2016 Board decision that denied an effective date earlier than October 18, 2010, for the award of DIC benefits, is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016). 

2.  The requirements are met for an earlier effective date of October 1, 1979, but no earlier, for the award of DIC benefits.  38 U.S.C.A. §§ 101, 1310, 5101(a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.5, 3.102, 3.114, 3.151, 3.152(b)(1), 3.155, 3.159, 3.160(c), 3.400, 3.816 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

A denial of due process is one particular ground for vacating a Board decision.  See 38 C.F.R. § 20.904(a).  In the present case, the appellant was denied due process of law in the earlier February 2016 Board decision.  In particular, in this earlier February 2016 Board decision, the Board failed to discuss and advise the appellant of relevant VA regulations pertaining to the earlier effective date issue on appeal for DIC benefits.  These VA regulations supported the theory that a previous December 1979 rating decision, which denied service connection for DIC benefits, could not have been final unless the claimant was advised of his or her appellate rights.  See 38 C.F.R. §§ 3.103(e), 3.104(b) (1979).  As such, an earlier October 1979 claim for DIC benefits filed by the appellant may have remained open and pending on appeal for many years.  The Board failed to address or discuss or provide notice of this relevant law in its February 2016 Board decision.  

Accordingly, the February 2016 Board decision addressing the issue of entitlement to an effective date earlier than October 18, 2010, for the award of DIC benefits,  
is vacated.  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100 (b) (2016).  Rather, in the present decision below, the Board will reconsider the appellant's claim for an earlier effective date for DIC benefits, as if the previous February 2016 Board decision had never been issued.  See 38 C.F.R. § 20.904(a).

II.  VA's Duty to Notify and Assist

For the earlier effective date issue on appeal, because the Board is granting this issue in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the appellant in proceeding to decide this claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

III.  Factual Background and Contentions

The Veteran served on active duty in the United States Army from April 1966 to April 1972.  He served in the Republic of Vietnam during the Vietnam Era.   

In April 1972, the Veteran was separated from active military service.  

In October 1979, the Veteran died.  He was 30 years old.  The amended death certificate listed the immediate cause of death as "acute myocardial infarction" (sudden death). 

On October 12, 1979, several days after the Veteran's death, the appellant (Veteran's spouse), filed a VA Form 21-530 (Application for Burial Benefits).  

On October 30, 1979, the appellant filed a VA Form 21-8834 (Application for United States Flag for Burial Purposes).

On October 30, 1979, the appellant filed a VA Form 07-2000 (Application for Reimbursement of Headstone or Marker Expenses).

On November 26, 1979, the appellant filed an informal claim for death pension benefits.  The letter was written to the appellant's senator and the president.  

In December 1979, VA denied the appellant's claim for death pension benefits on the basis that her family income was above the statutory allowable limit.  In other words, the appellant earned too much money to qualify for VA death pension benefits. 

In another December 10, 1979 letter, VA granted the appellant's claim for funeral and burial expenses of the Veteran.

In the same December 10, 1979 letter, VA added that "the evidence does not show that the Veteran's death was due to a service connected condition."  Notably, however, there is no indication that VA advised the appellant of her appeal or procedural rights (e.g., NOD or VA Form 9). 

Effective August 31, 2010, ischemic heart disease (including acute myocardial infarction) was included as a presumptive herbicide-related disease under 38 C.F.R. § 3.309(e).  

On October 18, 2011, the appellant filed a VA Form 21-534 (Application for Dependency and Indemnity Compensation (DIC)).  The appellant alleged that the Veteran's cause of death from acute myocardial infarction was the result of his presumed herbicide exposure in Vietnam.  

In an April 2012 rating decision, the RO granted service connection for the cause of the Veteran's death (DIC benefits).  The myocardial infarction was the primary cause of death.  This condition was presumptively service-connected on the basis of Agent Orange exposure due to the Veteran's qualifying service in Vietnam.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The RO assigned an effective date of October 18, 2010 for the award of DIC benefits, which was one year prior to the October 18, 2011 date the appellant's DIC application was received by the RO, based on a liberalizing law.  See 38 C.F.R. § 3.314(a)(3).   

In September 2012, the appellant filed a timely NOD with the effective date assigned for the award of DIC benefits for acute myocardial infarction.  The earlier effective date issue for DIC benefits has reached the Board.  

Instead of the current effective date for DIC benefits of October 18, 2010, the appellant seeks an earlier effective date of October 1, 1979, which is the first day of the month in which the Veteran's death occurred.  See 38 C.F.R. § 3.816(d)(3).  In this regard, the appellant has indicated that there was an earlier, pending claim for DIC benefits for the Veteran's death in October 1979 or November of 1979, which would support an earlier effective date for DIC benefits.  She believes the earlier October 1979 and November 1979 claims for burial benefits and death pension benefits should be considered to be a claim for DIC benefits.  See 38 C.F.R. § 3.152(b)(1).  The appellant also adds that VA's December 10, 1979 administrative decision that denied entitlement to DIC benefits was nonfinal and nonbinding because it failed to advise her of her appeal and procedural rights (e.g., her right to file a NOD and VA Form 9).  See 38 C.F.R. §§ 3.103(e), 3.104(b) (1979).  She maintains that an earlier VA decision lacking meaningful information on the rationale for the decision and the available procedural options for appeal is fundamentally unfair.  Thus, she contends that the October 1979 and November 1979 claims for DIC remained pending and unadjudicated for many years, because the December 10, 1979 VA administrative decision was nonfinal.  As such, her DIC benefits should be retroactive back to her original October 1979 claim under the Nehmer case.  See September 2012 NOD; July 2014 VA Form 9; July 2016 motions for reconsideration.  

IV.  Law and Analysis

DIC is defined in the regulations as a monthly payment made by VA to a surviving spouse, child, or parent because of a service-connected death of a veteran occurring after December 31, 1956.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(a)(1) (2016).  Generally, a veteran's death is service-connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Appellate review of a rating decision is initiated by a NOD and completed Substantive Appeal after a Statement of the Case (SOC) has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A regional office decision becomes final "only after the period for appeal has run."  Jennings v. Mansfield, 509 F.3d. 1362, 1368 (Fed. Cir. 2007).
A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. §§ 3104(b), 3.105(a).  

In order for a claimant to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of the claim.  38 C.F.R. §§ 3.104(b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  However, in the present case, the issue of CUE in a specific, prior RO decision has not been raised by the appellant or her attorney, and therefore, it is not before the Board at this time.  Rather, the appellant has asserted that a prior December 1979 VA administrative decision that denied DIC benefits did not become final, leaving an earlier November 1979 claim for DIC pending and on appeal.  

Generally, the effective date of an award of DIC compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).  

However, for claims involving service-connected death after separation from service, an exception applies.  If an application for DIC is received within one year from the date of death, the effective date of the award shall be the first day of the month in which the death occurred.  Otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2).  

"Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require that VA look to all communications from a claimant which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the claimant's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373  (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be pain or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  But VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

A finally adjudicated claim is defined as "an application, formal or informal, which has been allowed or disallowed by an agency of original jurisdiction."  38 C.F.R. § 3.160(d).  Such an action becomes "final" by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earliest.  Id.  A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c); Adams v. Shinseki, 568 F.3d. 956, 960 (Fed. Cir. 2009).  The pending claims doctrine provides that a claim remains pending in the adjudication process-even for years-if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The Court has confirmed that raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) (recent Federal Circuit cases have not overruled the pending claim doctrine articulated in Norris); Myers v. Principi, 16 Vet. App. 228, 236 (2002) (since VA failed to issue SOC after valid NOD was filed, the original claim was still pending and is relevant to determining the effective date of a service connection award); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability).  

In addition to the general rules for the assignment of effective dates, where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue, such as the present case, the effective date of the award shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2016).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  

If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  However, if a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  Finally, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3) (emphasis added).  In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114(a).

Ordinarily, under the above provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  Id.  Ischemic heart disease (to include acute myocardial infarction) was included as a presumptive herbicide-related disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010.  See 75 Fed. Reg. 53,702 (August 31, 2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In this case, the RO established an effective date of October 18, 2010, for the grant of service connection for DIC benefits in accordance with the liberalizing law provisions of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  As noted above, effective August 31, 2010, ischemic heart disease (including acute myocardial infarction) was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e).  Moreover, as of August 31, 2010, the Veteran and appellant met the eligibility criteria for the benefits at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114(a).  That is, as of August 31, 2010, the Veteran had already passed away from an acute myocardial infarction.  This fact is not in dispute. When the appellant subsequently filed her formal DIC claim for cause of death on October 18, 2011, more than one year had already passed since the August 31, 2010 date of the liberalizing law.  As such, and based on 38 C.F.R. § 3.114(a)(3), the RO assigned an effective date one year before the appellant's formal October 18, 2011 DIC claim, or October 18, 2010.  See 38 C.F.R. §§ 3.114(a)(3); 3.400(p).  

In most cases, an effective date earlier than October 18, 2010 for DIC benefits would not be warranted, because the effective date for awards based on Agent Orange exposure cannot be earlier than the date VA issued the regulation authorizing the presumption for ischemic heart disease - August 31, 2010.

However, upon review of the evidence of record, in the present case an earlier effective date of October 1, 1979, for the award of DIC benefits, is warranted under the Nehmer provisions.  See 38 C.F.R. § 3.816(d)(2), (d)(3).  This award is based on an earlier pending claim for DIC benefits that was not finally adjudicated until decades later.  

In this regard, with respect to earlier effective date claims for service connection or DIC for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  38 C.F.R. § 3.816 (2014).  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III); Nehmer v. U.S. Veterans Admin., 494 F.3d. 846 (2007) (Nehmer IV).  The regulation, 38 C.F.R. § 3.816, defines Nehmer class members and sets forth effective date rules for Vietnam veterans that currently have a "covered herbicide disease," or have died from a "covered herbicide disease."  In short, the Nehmer litigation has created an exception to the generally applicable effective date rules contained in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114 (emphasis added).  	

In pertinent part, a "Nehmer class member" is defined as a Vietnam veteran who has a covered herbicide disease, or a surviving spouse of a deceased Vietnam veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i), (ii) (emphasis added).  A "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816(b)(2).  As noted above, ischemic heart disease, to include acute myocardial infarction, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).  Despite the language of 38 C.F.R. § 3.816, notice accompanying the issuance of the final August 31, 2010 rule specifically notes that the Nehmer provisions apply to the newly covered diseases, to include ischemic heart disease.  See also Garza v. Shinseki, 480 Fed. Appx. 984, 987 (Fed. Cir. 2012) (specifically associating ischemic heart disease with Nehmer despite the language of 38 C.F.R. § 3.816).  Accordingly, the Board concludes that either the Veteran or his surviving spouse was a "Nehmer class member" as defined by law because the Veteran served in Vietnam and died from a covered herbicide disease - acute myocardial infarction, in October 1979.

The Nehmer regulation provides for situations where the effective date for DIC benefits can be earlier than the date of the liberalizing law (here August 31, 2010), assuming a "Nehmer class member" has been granted DIC from a covered herbicide disease.  In such cases, the effective date of the award will be as follows:  

(1) If VA denied DIC for the death in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the death occurred (38 C.F.R. § 3.816(d)(1));

(2) If the class member's claim for DIC for the death was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death, the effective date of the award will be the later of the date such claim was received by VA or the date the death occurred (38 C.F.R. § 3.816(d)(2)) (emphasis added);

Moreover, in accordance with § 3.152(b)(1), a claim by a surviving spouse or child for death pension will be considered a claim for DIC (emphasis added).  In all other cases, a claim will be considered a claim for DIC if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing DIC claims, as indicating an intent to apply for DIC.  38 C.F.R. § 3.816(d)(2).  

In addition, if the Nehmer class member's claim referred to above in paragraph (d)(1) or (d)(2) was received within one year from the date of the veteran's death, the effective date of the award shall be the first day of the month in which the death occurred.  38 C.F.R. § 3.816(d)(3) (emphasis added).  

However, if the requirements of paragraph (d)(1) or (d)(2) above are not met, the effective date of the award shall be determined in accordance with the liberalizing law and general effective date provisions of 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(d)(4).  

With regard to the earliest date of claim, the Board has considered whether an October 12, 1979 VA Form 21-530 (Application for Burial Benefits) or a November 26, 1979 informal claim for death pension benefits constitutes a pending claim for DIC benefits by the appellant.  See 38 C.F.R. §§ 3.1(p), 3.155(a).   

In this regard, in accordance with both 38 C.F.R. § 3.152(b)(1) and 38 C.F.R. § 3.816(d)(2), a claim by a surviving spouse for death pension is considered a claim for DIC benefits.  See also Isenhart v. Derwinski, 3 Vet. App. 177, 179 (1992) (noting that the statutory and regulatory language was clear and unambiguous that a claim for death pension shall be considered a claim for DIC).  Also, the "Nehmer Training Guide" referenced by VBA's Live Manual stipulates that "[d]eath pension claims must be treated as DIC claims."  See Nehmer Training Guide (revised July 15, 2016) at pages 18 - 20.  Moreover, for Nehmer purposes, under 38 C.F.R. § 3.816(d)(2), if the class member's claim for DIC was pending before VA on May 3, 1989, the effective date of the award for DIC will be the later of the date such DIC claim was received by VA or the date the death occurred.  In addition, VBA's M21-1 Live Manual indicates that even a claim for burial benefits can be an informal claim for DIC in certain circumstances.  See M21-1, Live Manual, Part IV, Subpart ii, Chapter 2, Section C, Topic 4, Block d (change date July 15, 2016).  The Live Manual further references and provides an internet link to the "Nehmer Training Guide."        

Therefore, the Board concludes the appellant's November 26, 1979 informal claim for death pension was also a claim for DIC benefits in the present case.  See 38 C.F.R. §§ 3.152(b)(1), 3.816(d)(2).  Thus, an earlier effective date for DIC benefits can potentially derive from the November 26, 1979 claim for DIC  benefits, if the Board determines that this DIC claim is open and pending, as will be discussed in detail below.  

With regard to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, the Court has interpreted it as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  It is important to note that an effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  However, the date entitlement arose is not the date that the RO receives the evidence, but the date to which that evidence refers.  McGrath, 14 Vet. App. at 35.

With regard to the date of entitlement (the date the disability arose for Nehmer purposes), the evidence must show a diagnosis of one of the presumptive conditions and the date of the diagnosis.  See Nehmer Training Guide (revised July 15, 2016) at pages 20 - 21.  The earliest date of entitlement in the present case for DIC benefits is date of the Veteran's death from acute myocardial infarction in October 1979.  This was confirmed by the October 1979 death certificate of record.  Therefore, the date of entitlement in the present case is October 1979.

The Board now turns to the final remaining question in the present case - was the December 10, 1979 administrative decision that denied entitlement to DIC benefits nonfinal and nonbinding because it failed to advise the appellant of her appeal rights (e.g., her right to file a NOD or VA Form 9).  See 38 C.F.R. §§ 3.103(e), 3.104(b) (1979).  As noted above, in a December 10, 1979 administrative decision, VA informed the appellant at her address of record at that time that "the evidence does not show that the Veteran's death was due to a service connected condition."  Thus, this December 10, 1979 VA decision effectively denied DIC benefits.  The central question here is whether this December 10, 1979 decision was a nonfinal and nonbinding decision, for purposes of determining whether the November 26, 1979 claim for DIC is pending and open.  The November 26, 1979 claim for DIC can only provide a basis for an earlier effective date if it is deemed pending and open per the pending claim doctrine.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).  Once again, a pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c); Adams v. Shinseki, 568 F.3d. 956, 960 (Fed. Cir. 2009).  

Upon review, the Board finds that the December 10, 1979 VA decision, which denied DIC benefits, was not final.  It was not binding.  The reason being is that this VA decision failed to apprise the appellant of her appellate and procedural rights to appeal.  The record also confirms that the appellant did not file an NOD or VA Form 9 to appeal this determination.  It follows that the November 26, 1979 claim for DIC benefits is deemed pending and open.  That is, the class member's claim for DIC for cause of death was pending before VA on May 3, 1989 under the provisions of the Nehmer case.  See 38 C.F.R. § 3.816(d)(2).  The relevant law pertaining to whether notice of appellate and procedural rights is required to make a VA decision final and binding is discussed below.   

Historically, the statutory obligation to provide a statement of appellate rights to a claimant was created by the Veterans' Benefits Amendments of 1989, Pub. L. 101-237, § 115(a)(1), 103 Stat. 2062, 2065-66, and was codified in section 3004(a) of title 38 of the United States Code (now section 5104(a)).  However, this provision was only effective with respect to decisions rendered by VA after January 31, 1990. 103 Stat. 2066.  See Mason v. Brown, 8 Vet. App. 44, 54 (1995).

Historically, the regulatory obligation to provide a statement of appellate right to a claimant was not effective until January 1, 1980.  Specifically, under the provisions of 38 C.F.R. § 19.114 that became effective on January 1, 1980, the claimant and the representative, if any, will be informed of the right to initiate an appeal and the time within which to do so, the right to a personal hearing and the right to representation.  This information will be included in each notification of a determination of entitlement or nonentitlement to Veterans Administration benefits by the agency of original jurisdiction.  See 48 Fed. Reg. 6961, 6972 (1983).  In addition, under the provisions of 38 C.F.R. § 19.192 that became effective on January 1, 1980, a determination on a claim by the agency of original jurisdiction of which the claimant is properly notified shall become final if an appeal is not perfected as prescribed in Rule 29 ([38 C.F.R.] § 19.129).  See 48 Fed. Reg. 6961, 6980 (1983).

Thus, on and after January 1, 1980, VA law is clear that if a claimant was not provided with proper notice of a VA decision, including a statement of his or her appellate rights, the determination did not become final and the claim remained pending and open.

However, the VA decision at issue in the present case denying service connection for DIC benefits was issued on December 10, 1979, which is prior to January 1, 1980.  On this note, the Board sees that VA law for VA decisions issued prior to January 1, 1980 is ambiguous and unclear on whether a statement of appellate rights is required to render the VA decision final and binding.  

On the one hand, in support of the finality of the December 10, 1979 VA decision in question, 38 C.F.R. § 19.110 (1979) provided that "[w]hile it is contemplated that the agency of original jurisdiction will give proper notice of the right to appeal and the time limit, failure to notify the claimant of his right to such appellate review or of the time limit applicable to a notice of disagreement or substantive appeal will not extend the applicable period for taking this action."  In addition, 38 C.F.R. § 3.104(b) (1979) provided that "[a]n action or determination on a claim by the agency of original jurisdiction shall become final if an appeal is not initiated and perfected..."

However, in contrast, in support of the December 10, 1979 VA decision requiring notice of appellate rights, 38 C.F.R. § 3.103(e) (1979), provided as follows: 

Notification of decisions. The claimant will be notified of any decision affecting the payment of benefits or granting relief.  Notice will include the reason for the decision and the date it will be effectuated as well as the right to a hearing subject to paragraph (c) of this section. The notification will also advise the claimant of his right to initiate an appeal by filing a [n]otice of [d]isagreement which will entitle him to a [s]tatement of the case for his assistance in perfecting his appeal.  Further, the notice will advise him of the periods in which an appeal must be initiated and perfected.  (See Part 19, Subpart B of this chapter on appeals.)

Additionally in support of the December 10, 1979 VA decision requiring notice of appellate rights, 38 C.F.R. § 19.109 (1979), provided as follows:

The claimant and his representative, if any, will be informed of the right to initiate an appeal by the filing of a NOD with writing, and the time limit within which such notice must be filed.  This information will be included in each notification of determination of entitlement or non-entitlement to VA benefits by the agency of original jurisdiction.

Finally, in support of the December 10, 1979 VA decision requiring notice of appellate rights, 38 C.F.R. § 3.104(b) (1979), provided that decisions as to findings of fact of death or presumptions of death must be made in accordance with the existing instructions in order to become final and binding.  

VA has noted the "apparent inconsistency between Rules 14 [formerly 38 C.F.R. § 19.109] and 15 [formerly 38 C.F.R. § 19.110]."  48 Fed. Reg. at 6963; accord Parham v. West, 13 Vet. App. 59, 59-60 (1999) (noting, without resolving, the apparent incongruity of these two sections in reference to a 1974 RO decision).  VA has determined that "[i]n view of the agency's self-imposed notification rule, [38 C.F.R. § 19.110] is being deleted to avoid any ambiguity."  48 Fed. Reg. 6963; see Woods v. Gober, 14 Vet. App. 214, 219 (2000) (holding that "the RO had a regulatory duty to inform the veteran of his right to appeal the . . . RO decision").  

In light of the above, prior to January 1, 1980, VA regulations were contradictory and inconsistent on the necessity of notification of appellate rights.  In any event, there is a valid argument that prior to January 1, 1980, the RO should have notified the appellant of her appellate rights with regard to the December 10, 1979 VA decision that denied service connection for DIC benefits.  Otherwise, the appellant could not have been aware of her right to appeal this VA decision.  

Accordingly, the Board will apply the more favorable of the regulations in effect at the time of the December 10, 1979 VA decision that denied service connection for DIC benefits, which is also in keeping with the current state of the law requiring a claimant to be informed of their appellate rights.  See 38 C.F.R. § 19.25 (2016).  VA case law also confirms this assessment.  A prior decision is not final as a result of the failure of the VA to notify the veteran of his or right to appeal the decision by way of a notice of disagreement (NOD).  AG v. Peake, 536 F.3d 1306, 1309-1310  (Fed. Cir. 2008).  See also Best v. Brown, 10 Vet. App. 322, 325 (1997) (failure to notify a veteran of his right to appeal a decision renders a VA decision non-final).  Further, in Cook v. Principi, 318 F.3d 1334, 1337 (Fed. Cir. 2002) (en banc), the Federal Circuit noted the period of time for a claimant to act after an RO decision may be tolled, leaving the case in a nonfinal status when the Secretary has failed to provide notice to the claimant of appellate rights.  See also In the Matter of the Fee Agreement of Cox, 10 Vet. App. 361, 375 (1997), vacated on other grounds, 149 F.3d 1360 (Fed. Cir. 1998).  

It follows that because of the failure of the RO in the December 10, 1979 VA decision to notify the appellant of her procedural and appellate rights, that decision did not become final and binding.  Thus, the appellant's November 1979 original claim for DIC benefits remained open, pending, and unadjudicated.  That is, the appellant's claim for DIC was pending before VA on May 3, 1989 under the provisions of the Nehmer case.  See 38 C.F.R. § 3.816(d)(2).  As such, the effective date of the award for DIC will be the later of the date such DIC claim was received by VA (November 26, 1979) or the date the death occurred (October 1979).  See 38 C.F.R. §§ 3.400(c)(2), 3.816(d)(2).  However, a further nuance applies in the present case.  Since the appellant's November 26, 1979 DIC claim was received within one year from the date of the Veteran's death in October 1979, the effective date of the award shall be the first day of the month in which the death occurred.  See 38 C.F.R. § 3.816(d)(3).  Therefore, under these provisions, the effective date for DIC benefits would be October 1, 1979.

Accordingly, the Board concludes that October 1, 1979, is the proper effective date for the award of DIC (cause of death) benefits.  38 U.S.C.A. § 5107(b). 


ORDER

The February 2016 Board decision addressing the issue of entitlement to an effective date earlier than October 18, 2010, for the award of DIC benefits, is vacated.

An earlier effective date of October 1, 1979, for the award of DIC (cause of death) benefits is granted, subject to the law and regulations governing the payment of VA monetary benefits.    

	                        ____________________________________________
	DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


